Exhibit 10.1

 
EXECUTION VERSION
 
FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
AND WAIVER


This FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT AND WAIVER (this
“Amendment”), dated as of January 14, 2009, among RENTECH ENERGY MIDWEST
CORPORATION, a Delaware corporation (“Borrower”), RENTECH, INC., a Colorado
corporation (“Holdings”), the Lenders and the Agents (each as defined below) is
entered into in connection with the Credit Agreement referred to in the first
recital below.
 
RECITALS
 
WHEREAS, Borrower and Holdings are parties to that certain Amended and Restated
Credit Agreement, dated as of June 13, 2008 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement), among
Borrower, Holdings, the banks, financial institutions and other entities party
to the Credit Agreement as lenders (the “Lenders”), Credit Suisse, Cayman
Islands Branch, as administrative agent (in such capacity, the “Administrative
Agent”) and as collateral agent (in such capacity, the “Collateral Agent”);
 
WHEREAS, as of the date hereof, Borrower has requested from Administrative Agent
certain amendments and waivers with respect to, inter alia, (i) the mandatory
prepayment requirements under Section 2.10(a) of the Credit Agreement and (ii)
the Minimum Liquidity Threshold requirement under Section 6.16 of the Credit
Agreement.
 
WHEREAS, the Lenders and Agents have agreed to amend and waive certain
provisions under the Credit Agreement to the extent set forth herein and subject
to the terms and conditions set forth in this Amendment.
 
NOW, THEREFORE, in consideration of the premises made hereunder, and for good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:
 
Section 1.                      Amendment of Section 1.01 of the Credit
Agreement.  Section 1.01 of the Credit Agreement is hereby amended by amending
and restating the following definitions:
 
“Applicable Margin” shall mean, for any day with respect to any Loan, (a)
accruing interest at the Alternate Base Rate, 9.0% per annum, or (b) accruing
interest at the Adjusted LIBO Rate, 10.0% per annum.
 
“Cash Outlay” shall have the meaning assigned to such term in Section 2.10(a).
 
“Deferral Facility” shall have the meaning assigned to such term in Section
2.10(f).
 

--------------------------------------------------------------------------------


 
“Deferral Interest Rate” shall have the meaning assigned to such term in Section
2.10(f).
 
“Fee Letter” shall mean, collectively, each of the Fee Letters dated May 30,
2008, June 13, 2008, and January 14 , 2009 (the “January 2009 Fee Letter”) among
the Borrower, the Administrative Agent, and an affiliate of the Administrative
Agent.
 
“First Amendment Effective Date” shall mean January 14 , 2009, the date on which
the First Amendment to Amended and Restated Credit Agreement and Waiver became
effective.
 
Section 2.                      Amendment of Section 2.10 and Section 5.13 of
the Credit Agreement.  Section 2.10 and Section 5.13 of the Credit Agreement are
hereby amended as follows:
 
(a)           Section 2.10(a) of the Credit Agreement is hereby amended and
restated as follows:
 
(a)           In the event that Borrower shall make a distribution (including
for purposes of payments under the Management Agreement) to any holder of Equity
Interests of Borrower (other than any Permitted Distributions/Loans and payments
permitted under Sections 6.06(a)(ii) and (iii)) or an intercompany loan to, or
other Investment in, Holdings or any other Subsidiary, concurrently with such
distribution, intercompany loan or other Investment by Borrower (each, a “Cash
Outlay”), the Borrower shall deliver, or cause to be delivered, to Lenders,
subject to the provisions of Section 2.10(f), an amount to prepay outstanding
Loans in accordance with Section 2.10(e) as follows (provided, that such Cash
Outlays may only be made in compliance with Section 6.04 and Section 6.06):
 
(i) beginning and including December 23, 2008, on the first $22,000,000 in
aggregate Cash Outlays, an amount equal to 25% of the amount of each such Cash
Outlay to prepay outstanding Loans in accordance with Section 2.10(e);
 
(ii) through and including September 30, 2009, on all Cash Outlays above the
$22,000,000 in aggregate Cash Outlays referenced in subsection (i), an amount
equal to 75% of the amount of each such Cash Outlay to prepay outstanding Loans
in accordance with Section 2.10(e); and
 
(iii) beginning and including October 1, 2009, on all Cash Outlays, an amount
equal to the amount of such Cash Outlay to prepay outstanding Loans in
accordance with Section 2.10(e).
 
(b)           Section 2.10(e) of the Credit Agreement is hereby amended and
restated as follows:
 
(e)           The Borrower shall deliver to the Administrative Agent, at the
time of each prepayment required under this Section 2.10 or any voluntary
prepayment under Section 2.10(f), (i) a certificate signed by a Financial
Officer of the Borrower, setting forth in reasonable detail the calculation of
the amount of such prepayment, including, to the extent applicable, all accrued
and unpaid interest under subsection (f) herein; and (ii) to the extent
practicable, at least three Business Days prior written notice of such
prepayment. Each notice of prepayment shall specify the prepayment date and the
principal amount of each Loan (or portion thereof) to be prepaid. All
prepayments of Loans under this Section 2.10 shall be accompanied by (i) accrued
and unpaid interest (at the Deferral Interest Rate, if applicable) on the
principal amount to be prepaid to but excluding the date of payment and (ii) the
applicable Payment Premium.  In the event of a prepayment made under subsections
2.10(a)(i) or 2.10(a)(ii), the certificate signed by a Financial Officer of the
Borrower shall also set forth:  (i) the amount of the corresponding Cash Outlay,
(ii) the amount of the aggregate Cash Outlays to date from December 23, 2008,
and (iii) that such Cash Outlay shall only be used to fund the business plan of
Holdings.
 
2

--------------------------------------------------------------------------------


 
(c)           Section 2.10(f) is hereby amended and restated as Section 2.10(g)
and the following subsection (f) is hereby added to Section 2.10 of the Credit
Agreement:
 
(f)           Beginning and including February 1, 2009, Borrower may defer
matching prepayments required under Section 2.10(a) up to an outstanding
principal aggregate amount of $5,000,000 (the “Deferral Facility”) through April
30, 2009 at which time the outstanding balance of the Deferral Facility shall be
paid.  Borrower may make voluntary prepayments (no more frequently than weekly)
and re-incur the amount of the Deferral Facility during the above three-month
period provided, that at no time shall the aggregate outstanding principal
amount of the Deferral Facility exceed $5,000,000.  All outstanding balances on
the Deferral Facility shall bear interest (computed on the basis of the actual
number of days elapsed over a year of 360 days) at a rate per annum equal to the
Adjusted LIBO Rate plus the Applicable Margin plus an additional 2.0% per annum
(the “Deferral Interest Rate”).  In order to exercise the Deferral Facility, the
Borrower shall deliver to the Administrative Agent, at least three Business Days
prior written notice of such exercise, which notice of exercise shall specify
the date the related Cash Outlay is to be made and the amount of the prepayment
otherwise required in connection with the Cash Outlay which is being
deferred.  The calculation of the Deferral Interest Rate shall be subject to the
provisions of Section 2.20.
 
(d)           Section 5.13 is hereby amended by adding the following sentences
to the end of that section:


Not more than 10 days after the earlier of (i) notice thereof from one of more
of the Lenders to Holdings and (ii) knowledge thereof of Holdings, that the
aggregate amount of the outstanding shares of common stock of Holdings was
greater than 166,445,972 as of the First Amendment Effective Date, Holdings
shall deliver incremental warrants, on substantially the same terms as the
warrants dated the First Amendment Effective Date, to the Lenders or their
designees and permitted assigns exercisable for such number of shares of common
stock as necessary for the Lenders or their designees or permitted assigns, as
applicable, to hold warrants exercisable for shares of common stock that, in the
aggregate, equal 3% of the actual aggregate number of shares of common stock
outstanding as of the First Amendment Effective Date.  Until the incremental
warrants are delivered in accordance with the preceding sentence, Borrower shall
not be permitted to make any Cash Outlays.


3

--------------------------------------------------------------------------------


 
Section 3.                      Amendment of Section 6.04 and Section 6.06 of
the Credit Agreement.  Section 6.04 and Section 6.06 of the Credit Agreement are
hereby amended by adding the following provision to the end of each section:
 
Notwithstanding Section 5.08 or anything else to the contrary herein, from the
First Amendment Effective Date, all distributions (including for purposes of
payments under the Management Agreement) made by the Borrower to any holder of
Equity Interests of Borrower (other than any Permitted Distributions/Loans and
payments permitted under Sections 6.06(a)(ii) and (iii)), and all intercompany
loans to, or other Investments in, Holdings or any other Subsidiary made by
Borrower, constituting the aggregate Cash Outlays referenced in Section 2.10(a),
may only be made by Borrower no more frequently than weekly.  Furthermore, all
Cash Outlays referenced in subsections 2.10(a)(i) and 2.10(a)(ii), may only be
used to fund the business plan of Holdings.
 
Section 4.                      Amendment of Section 6.16 of the Credit
Agreement.  Section 6.16 of the Credit Agreement is hereby amended and restated
as follows:
 
Section 6.16       Minimum Liquidity Threshold.  At all times after the Closing
Date Borrower shall maintain an amount of unencumbered (other than pursuant to
the Security Documents) cash on deposit (or in Permitted Investments) on any day
including the Maturity Date of at least $7,500,000  (the “Minimum Liquidity
Threshold”); provided however that solely during the months of February through
and including April of any fiscal year, the Minimum Liquidity Threshold for the
Borrower shall be $5,000,000.
 
Section 5.                      Conditions Precedent.  This Amendment shall
become effective upon satisfaction of each of the following conditions
precedent:
 
(a)           The Administrative Agent shall have received originals of this
Amendment duly executed by each of the Agents, the Loan Parties, and the
Lenders.
 
(b)           The Administrative Agent shall have received originals of (i) one
or more Warrants, dated as of the date hereof (together, the “Warrants”), issued
by Holdings to each of the Lenders or such Lender’s designated affiliate (each,
a “Warrant Holder” and together, the “Warrant Holders”) in the form attached
hereto as Exhibit A and (ii) the January 2009 Fee Letter duly executed by the
parties thereto.  In addition, Holdings shall have received $49,933.79 in cash
from the Warrant Holders as the aggregate cash consideration for the Warrants.
 
(c)           The Administrative Agent shall have received originals of a
promissory note and allonge in accordance with Section 6.04(c) of the Credit
Agreement evidencing the intercompany loans made by Borrower to Holdings on
December 29, 2008 and January 5, 2009 as permitted by the Limited Waiver Letter
(as hereinafter defined).
 
(d)           The Administrative Agent shall have received, on behalf of the
Warrant Holders,  favorable written opinions of (i) Latham & Watkins LLP,
counsel for Holdings, in form and substance satisfactory to the Warrant Holders
and (ii) Holland & Hart LLP, local counsel for Holdings, in form and substance
satisfactory to the Warrant Holders, in each case,  (A) dated the date of this
Amendment (the “Amendment Closing Date”), (B) addressed to the Warrant Holders,
and (C) covering such matters relating to the Warrants as the Warrant Holders
shall reasonably request, and Holdings and the Borrower hereby request such
counsel to deliver such opinions.
 
4

--------------------------------------------------------------------------------


 
(e)           The Administrative Agent shall have received, on behalf of the
Warrant Holders (i) a copy of the articles of incorporation, including all
amendments thereto, of Holdings, certified as of a recent date by the Secretary
of State of the state of its organization, or, if there has been no change in
such document since the Closing Date, a certificate of the Secretary or other
appropriate officer acceptable to the Warrant Holders of Holdings to that
effect, and a certificate as to the good standing of Holdings as of a recent
date, from such Secretary of State; (ii) a certificate of the Secretary or
Assistant Secretary of Holdings dated the Amendment Closing Date and certifying
(A) that attached thereto is a true and complete copy of the by-laws of Holdings
as in effect on the Amendment Closing Date and at all times since a date prior
to the date of the resolutions described in clause (B) below, or, if there has
been no change in such document since the Closing Date, a statement to that
effect, (B) that attached thereto is a true and complete copy of resolutions
duly adopted by the Board of Directors of Holdings authorizing the execution,
delivery and performance of the Warrants to which such Person is a party, and
that such resolutions have not been modified, rescinded or amended and are in
full force and effect, (C) that the articles of incorporation of Holdings have
not been amended since the date of the last amendment thereto shown on the
certificate of good standing furnished pursuant to clause (i) above, and (D) as
to the incumbency and specimen signature of each officer executing the Warrants
or any other document delivered in connection therewith on behalf of Holdings;
(iii) a certificate of another officer as to the incumbency and specimen
signature of the Secretary or Assistant Secretary executing the certificate
pursuant to clause (ii) above and (iv) such other documents as the Warrant
Holders may reasonably request.
 
(f)           The representations and warranties contained herein shall be true
and correct in all material respects, as of the date hereof as if made on the
date hereof.
 
(g)           No Default or Event of Default shall have occurred and be
continuing after giving effect to this Amendment, except with respect to the
delivery of (i) the compliance certificates relating to financial statements for
the fiscal year end September 30, 2008 and month end November 30, 2008, pursuant
to Section 5.04(d) of the Credit Agreement; (ii) the accounting firm certificate
relating to the fiscal year end September 30, 2008 certifying that no Event of
Default or Default has occurred, with respect to Sections 6.10 and 6.11 or, if
such an Event of Default or Default has occurred, specifying the extent thereof
in reasonable detail, pursuant to Section 5.04(e) of the Credit Agreement; and
(iii) the final budget (including a projected consolidated balance sheet and
related statements of projected operations and cash flows for the fiscal year
end September 30, 2009) pursuant to Section 5.04(f) (where (i), (ii) and (iii)
are collectively referred to herein as the “Financial Deliverables”), each of
which shall be delivered within 10 days after the Amendment Closing Date.
 
(h)           The Administrative Agent shall have received a certificate, dated
the  Amendment Closing Date and signed by a Financial Officer of the Borrower,
confirming compliance with the conditions precedent set forth in paragraphs (f)
and (g) of this Section 5.
 
(i)           except as provided for in Section 14 of this Amendment, Borrower
shall have paid all Fees due and payable on the First Amendment Effective Date
and other amounts incurred in connection with the preparation, execution and
delivery of this Amendment and the Limited Waiver Letter, on or prior to the
date of this Amendment, including all reasonable fees and expenses of Proskauer
Rose LLP, and, to the extent invoiced, reimbursement or payment of all
reasonable out-of-pocket expenses required to be reimbursed or paid by the
Borrower.
 
Section 6.                      Representations and Warranties.  Each of
Holdings and the Borrower hereby represents and warrants to the Agents and the
Lenders that, as of the date hereof and after giving effect to this Amendment,
(a) all representations and warranties set forth in the Credit Agreement and in
any other Loan Document are true and correct in all material respects as if made
again on and as of such date (except those, if any, which by their terms
specifically relate only to an earlier date, in which case such representations
and warranties shall have been true and correct in all material respects as of
such earlier date), (b) no Default or Event of Default has occurred and is
continuing except with respect to the delivery of the Financial Deliverables,
each of which shall be delivered within 10 days after the Amendment Closing Date
(c) as to Holdings, the aggregate amount of the outstanding shares of common
stock of Holdings is 166,445,972, and (d) the Credit Agreement (as amended by
this Amendment), and all other Loan Documents are and remain legal, valid,
binding and enforceable obligations of the Loan Parties in accordance with the
terms thereof except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles (regardless of whether enforcement
is sought in equity or at law).
 
5

--------------------------------------------------------------------------------


 
Section 7.                      Survival of Representations and Warranties.  All
representations and warranties made in this Amendment or any other Loan Document
shall survive the execution and delivery of this Amendment, and no investigation
by any Agent or any Lender shall affect the representations and warranties or
the right of the Agents and the Lenders to rely upon them.
 
Section 8.                      Reference to Agreement.  Each of the Loan
Documents, including the Credit Agreement, and any and all other agreements,
documents or instruments now or hereafter executed and/or delivered pursuant to
the terms hereof or pursuant to the terms of the Credit Agreement as amended
hereby, are hereby amended so that any reference in such Loan Documents to the
Credit Agreement, whether direct or indirect, shall mean a reference to the
Credit Agreement as amended hereby.  This Amendment shall constitute a Loan
Document under the Credit Agreement.
 
Section 9.                      Governing Law.  THIS AMENDMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK,
WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE THE APPLICATION
OF THE LAWS OF ANOTHER JURISDICTION.
 
Section 10.                    Execution.  This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.  Delivery of
an executed counterpart of a signature page to this Amendment by telecopier or
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Amendment.
 
Section 11.                     Waivers.
 
(a)           The Agents and Lenders hereby permanently waive the 100% mandatory
prepayment requirements under Section 2.10(a) of the Credit Agreement (prior to
the effectiveness of this Amendment) that were temporarily granted under the
limited waiver letter dated as of December 30, 2008 among the Borrower,
Holdings, the Lenders, and the Agents (the “Limited Waiver Letter”) solely with
respect to the December/January Intercompany Loans (as defined therein).
 
(b)           The Agents and Lenders hereby temporarily waive the existing
Defaults arising in connection with the Borrower’s non-delivery of the Financial
Deliverables when due, until 10 days after the Amendment Closing Date provided,
that during such time (until the waivers become permanent in accordance with the
following sentence) the Borrower may only make intercompany loans to Holdings up
to an aggregate amount of $5,000,000 (including the scheduled intercompany loan
of $2,500,000 to be made immediately upon the effectiveness of this
Amendment).  Upon delivery of such Financial Deliverables in accordance with
Section 14 herein, such temporary waivers shall become permanent waivers without
any further action from the parties hereto.
 
6

--------------------------------------------------------------------------------


 
Section 12.                     Limited Effect.  This Amendment relates only to
the specific matters expressly covered herein, shall not be considered to be a
waiver (except as expressly covered in Section 11) of any rights or remedies any
Agent or Lender may have under the Credit Agreement or under any other Loan
Document, and shall not be considered to create a course of dealing or to
otherwise obligate in any respect any Agent or Lender to execute similar or
other amendments or grant any waivers under the same or similar or other
circumstances in the future.
 
Section 13.                     Ratification by Subsidiary Guarantors.  Each
Subsidiary Guarantor acknowledges that its consent to this Amendment is not
required, but each Subsidiary Guarantor nevertheless hereby agrees and consents
to this Amendment and to the documents and agreements referred to herein.  Each
Subsidiary Guarantor agrees and acknowledges that (i) notwithstanding the
effectiveness of this Amendment, such Subsidiary Guarantor’s Guarantee shall
remain in full force and effect without modification thereto and (ii) nothing
herein shall in any way limit any of the terms or provisions of any Subsidiary
Guarantor’s Guarantee or any other Loan Document executed by any Subsidiary
Guarantor (as the same may be amended, amended and restated, supplemented or
otherwise modified from time to time), all of which are hereby ratified,
confirmed and affirmed in all respects.  Each Subsidiary Guarantor hereby agrees
and acknowledges that no other agreement, instrument, consent or document shall
be required to give effect to this Section 13.  Each Subsidiary Guarantor hereby
further acknowledges that the Borrower, Holdings, the Agents and any Lender may
from time to time enter into any further amendments, modifications, terminations
and/or waivers of any provisions of the Loan Documents without notice to or
consent from any Subsidiary Guarantor and without affecting the validity or
enforceability of any Subsidiary Guarantor’s Guarantee or giving rise to any
reduction, limitation, impairment, discharge or termination of any Subsidiary
Guarantor’s Guarantee.
 
Section 14.                     Post Closing Covenants.  At Borrower’s cost and
expense, Borrower shall, without limiting and notwithstanding any other
provision of any Loan Document:
 
(a) execute and deliver, or cause to be executed and delivered, the Financial
Deliverables, within 10 days after the Amendment Closing Date;
 
(b) pay all reasonable fees and expenses of Proskauer Rose LLP related to this
Amendment, to the extent invoiced with reasonably detailed back-up, within ten
days of the Borrower’s receipt of such invoice; and
 
(c) pay all reasonable out-of-pocket expenses of Credit Suisse related to this
Amendment, to the extent invoiced with reasonably detailed back-up, within ten
days of the Borrower’s receipt of such invoice.
 
In case of the Borrower’s default in the due observance or performance of either
of the above covenants, there shall be an immediate Event of Default under the
Credit Agreement and the Agents and the Lenders shall be entitled to all rights
and remedies thereunder and under the other Loan Documents.
 
[signature pages follow]
 
 
7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
Credit Agreement and Waiver to be executed by their respective officers
thereunto duly authorized, as of the date first above written.

 
 

 
RENTECH ENERGY MIDWEST CORPORATION,
as Borrower
 
  By: /s/ Dan J. Cohrs  
Name: Dan J. Cohrs
 
Title: VP & Treasurer
     
RENTECH, INC.,
as Holdings
 
  By: /s/ Dan J. Cohrs  
Name: Dan J. Cohrs
 
Title: EVP & CFO

 
[Signature Pages to First Amendment to Amended and Restated Credit Agreement and
Waiver]
 
 
 

--------------------------------------------------------------------------------

 
 

 
CREDIT SUISSE, CAYMAN ISLANDS BRANCH,
as Administrative Agent and Collateral Agent
 
 
By: /s/ Vanessa Gomez
 
Name: Vanessa Gomez
 
Title: Director
     
By: /s/ Nupur Kumar
 
Name: Nupur Kumar
 
Title: Associate
     
CREDIT SUISSE LOAN FUNDING LLC,
as Lender
 
 
By:  /s/ Gil Golan
 
Name: Gil Golan
 
Title: Authorized Signatory
     
By: /s/ Francessca Sena
 
Name: Francessca Sena
 
Title: Authorized Signatory
     
BLT II LLC,
as Lender
 
 
By: /s/ Robert Healey
 
Name: Robert Healey
 
Title:  Authorized Signatory
     
SOLUS CORE OPPORTUNITY MASTER FUND LTD.,
as Lender
 
 
By:  /s/ illegible
 
Name: 
 
Title: 



[Signature Pages to First Amendment to Amended and Restated Credit Agreement and
Waiver]

 
 

--------------------------------------------------------------------------------

 

AGREEMENT AND CONSENT OF SUBSIDIARY GUARANTORS


In accordance with Section 13 herein the amendments set forth herein are agreed
and consented to by each of the below named Subsidiary Guarantors and each such
Subsidiary Guarantor affirms the obligations of such Subsidiary Guarantor under
the Guarantee and Collateral Agreement.


 

 
RENTECH DEVELOPMENT CORPORATION,
as Subsidiary Guarantor
 
  By: /s/ Dan J. Cohrs  
Name: Dan J. Cohrs
 
Title:  CFO, EVP & Treasurer
     
RENTECH SERVICES CORPORATION,
as Subsidiary Guarantor
 
  By: /s/ Dan J. Cohrs  
Name:  Dan J. Cohrs
 
Title: CFO, EVP & Treasurer
     
RENTECH ENERGY TECHNOLOGY CENTER, LLC,
as Subsidiary Guarantor
 
  By:  /s/ Dan J. Cohrs  
Name: Dan J. Cohrs
 
Title: CFO, EVP & Treasurer

 
[Signature Pages to First Amendment to Amended and Restated Credit Agreement and
Waiver]
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
WARRANT
 
 

--------------------------------------------------------------------------------